DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 11/2/2020; claims 1-15 and 18-23 are pending; claims 16 - 17 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700 A1) in view of Lampotang et al. (US 2017/0372640 A1).
Re claim 1:
1. Samosky teaches a method for interactively communicating and displaying patient-specific information (Samosky, Abstract) comprising: 
acquiring two-dimensional or three-dimensional images of a patient-specific body part (Samosky, [0033], “a physical model and an isomorphic virtual model (which can be a 3-dimensional (3D) spatial model)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0090]); 
using a computer, generating an interactive three-dimensional computer model based off of the acquired images of the patient-specific body part (Samosky, [0031], “a virtual model ( e.g., which can be a 3D model derived from a medical imaging scan ( e.g. magnetic resonance imaging (MRI), computed tomography (CT) data, or 3D ultrasound data, etc.) isomorphic to the physical model, etc.), mechatronics and spatial tracking”; [0033], “a physical model and an isomorphic virtual model (which can be a 3-dimensional (3D) spatial model)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0090]); 
generating a physical three-dimensional object based off of the computer model (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography (although other 3D printing techniques could have been used)”; [0090]); 
using the computer, generating a virtual reality simulation based off of the computer model and the physical three-dimensional object, the virtual reality simulation operable to provide a visual overlay, tactile feedback, or audible signal associated with the physical three-dimensional object (Samosky, [0055], “feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback; varying the type of fluid provided on plunger pull-back based on location; etc.)”; [0034], “simulation-based training (SBT) for medical procedures”; [0039], “a realistic appearance, texture, haptic feedback (e.g., resistance to clinical instruments or devices, etc.)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”);

indicating in the virtual reality simulation the visual overlay, tactile feedback, or audible signal in association with the selected attribute and indicating on the physical three-dimensional object the selected attribute with the indicators (Samosky, [0055], “feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback; varying the type of fluid provided on plunger pull-back based on location; etc.)”; [0034], “simulation-based training (SBT) for medical procedures”; [0039], “a realistic appearance, texture, haptic feedback (e.g., resistance to clinical instruments or devices, etc.)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0039], “simulate the tissue types of the corresponding anatomic region of the volunteer, for example, to convey a realistic appearance, texture, haptic feedback (e.g., resistance to clinical instruments or devices, etc.), etc.”).  

an augmented reality simulation based off of the computer model and the physical three-dimensional object.   Lampotang (US 2017/0372640 A1) teaches techniques and systems are described for providing features of a mixed reality simulator.  Lampotang further teaches Samosky’s deficiency; generating an augmented reality simulation based off of the computer model and the physical three-dimensional object (Lampotang, fig. 6B; [0071], “the virtual component of the mixed/augmented reality system”; [0185] – [0186]; fig. 1A, 101 – “Physical Model”, 102 – “Virtual Model”; [0017], “auditory, visual, or tactile feedback”).  Therefore, in view of Lampotang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Samosky, by providing the augmented reality simulation as taught by Lampotang, since 3D visualization or visual augmentation constructing or displaying aspects of the physical and virtual model of a mixed reality system (Lampotang, [0187]).  Instruments for procedures or learning simulation may form the basis for input to the system.  Instruments can include an imaging tool, such as an ultrasound, a tracked instrument, which can have tactile augmentation such as tactile or haptic feedback, a magic wand with a tangible user interface, or other tool (Lampotang, [0185]).

Re claims 2 – 4:
2. The method of claim 1, further comprising a step of receiving a selection of a feature of the patient-specific body part for providing interactive responsiveness (Samosky, fig. 9; Abstract, “Such a system can comprise a physical model and a virtual model of an anatomic region associated with the procedure”; [0039], “The physical anatomic model 102 and the virtual anatomic model 104 can model an anatomic region associated with the clinical procedure (e.g., limb, neck, back, or substantially any other anatomic region)”). 

3. The method of claim 2, wherein the step of generating a physical three-dimensional object comprises printing a plurality of interlocking pieces that assemble to form the physical three-dimensional object (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography ( although other 3D printing techniques could have been used)”; [0090]; “molds of these structures” – a plurality of pieces) and the assembled physical three-detailed internal anatomic structural data, such as by associating a tissue type with each location in the physical anatomic model 102”; [0070], “showing an internal view of the four layers of the physical model of the arm-skin at 1102, fat at 1104, fascia at 1106, and soft tissue (muscle) at 1108”; [0070]; the 3D printed skins create a cavity for interior organs, fat, tissue and muscle; figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”)). 

4. The method of claim 3, further comprising the step of positioning the indicator in the cavity, the indicator operable to respond to a signal from the computer and provide a physically tangible response associated with the three-dimensional object (Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”). 

Re claims 5 - 6:
5. The method of claim 1, wherein the step of incorporating the indicators into the physical three-dimensional object is conducted during the step of generating the physical three-dimensional computer 

6. The method of claim 1, wherein the indicators are visual, audio or vibratory indicators (Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”). 

Re claim 8:
8. The method of claim 1, wherein the step of generating the physical three-dimensional object includes printing the physical three-dimensional object (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography (although other 3D printing techniques could have been used)”; [0090]; “molds of these structures” – a plurality of pieces).  

Claims 12-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700 A1) in view of Engler et al. (US 2005/0077459 A1).
Re claims 12, 15:
12. Samosky teaches a mixed-reality simulation system of patient-specific anatomy (Samosky, Abstract) comprising: 
a three-dimensional visualization system that includes a non-transitory computer readable medium including computer instructions that, when executed by a processor (Samosky, [0033], “a 
render a three-dimensional computer model of a body part based on acquired two-dimensional or three-dimensional computer images of the body part (Samosky, [0031], “a virtual model ( e.g., which can be a 3D model derived from a medical imaging scan ( e.g. magnetic resonance imaging (MRI), computed tomography (CT) data, or 3D ultrasound data, etc.) isomorphic to the physical model, etc.), mechatronics and spatial tracking”; [0033], “a physical model and an isomorphic virtual model (which can be a 3-dimensional (3D) spatial model)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0090]); and 
a 3D printer in communication with the three-dimensional visualization system, wherein the 3D printer includes a non-transitory computer readable medium including computer instructions that, when executed by a processor (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography ( although other 3D printing techniques could have been used)”; [0090]), cause the processor to 
receive the three-dimensional computer model from the three-dimensional visualization system (Samosky, [0031], “a virtual model ( e.g., which can be a 3D model derived from a medical imaging scan ( e.g. magnetic resonance imaging (MRI), computed tomography (CT) data, or 3D ultrasound data, etc.) isomorphic to the physical model, etc.), mechatronics and spatial tracking”; [0033], “a physical model and an isomorphic virtual model (which can be a 3-dimensional (3D) spatial model)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0090]), and 
print a three-dimensional physical object of the three-dimensional computer model of the body part (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography (although other 3D printing techniques could have been used)”; [0090]), wherein the three-dimensional physical object includes an indicator in communication with the three-dimensional computer model (Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic 
wherein the three-dimensional physical object includes a remote module, the remote module including an actuator in communication with the three-dimensional visualization system (Samosky, [0067]; [0071], “Twitch response was produced via physical actuation of moveable parts of the anatomic model (for example, the fingers, hand and wrist in a model of the arm). Actuation was provided (as one of the forms of feedback provided by the prototype) to generate simulated muscle twitches, which in the model was accomplished via solenoids 906 and actuation cables 908”) and a sensor responsive to a stimulation, the sensor operable to send a signal indicative of the stimulation to the three-dimensional visualization system (Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”). 

15. A mixed reality simulation system (Samosky, Abstract) comprising: 
a computer operable to present an interactive three-dimensional simulation model of a patient-specific body part based on acquired two-dimensional or three-dimensional representations of the patient-specific body part (Samosky, [0031], “a virtual model ( e.g., which can be a 3D model derived from a medical imaging scan ( e.g. magnetic resonance imaging (MRI), computed tomography (CT) data, or 3D ultrasound data, etc.) isomorphic to the physical model, etc.), mechatronics and spatial tracking”; [0033], 
a three-dimensional physical object that corresponds to the patient-specific body part, wherein the three-dimensional physical object includes a remote module in communication with the interactive three-dimensional simulation model, wherein the remote module further comprises an actuator (Samosky, [0067]; [0071], “Twitch response was produced via physical actuation of moveable parts of the anatomic model (for example, the fingers, hand and wrist in a model of the arm). Actuation was provided (as one of the forms of feedback provided by the prototype) to generate simulated muscle twitches, which in the model was accomplished via solenoids 906 and actuation cables 908”) and positioned about the three-dimensional physical object in a location corresponding to a target area of the patient-specific body part selected for targeting (Samosky, [0039], “The physical anatomic model 102 and the virtual anatomic model 104 can model an anatomic region associated with the clinical procedure ( e.g., limb, neck, back, or substantially any other anatomic region)”; [0041], “track a block needle and ultrasound probe and can be optionally used with algorithms to quantify needle and probe targeting accuracy and trajectories, etc.)”). 

Samosky teaches the techniques, systems and methods described herein are applicable to training a wide variety of other medical procedure includes: a brachytherapy (radioactive seed placement) ( e.g., for prostate cancer, etc.) as well as other procedures (Samosky, [0038]).   Samosky does not explicitly disclose 12. the three-dimensional physical object includes an indicator in communication with the three-dimensional computer model and positioned about the three-dimensional physical object in a location corresponding to a target area of the body part selected for targeting with radiation or chemotherapeutic treatment, wherein the three-dimensional physical object includes a remote module, the remote module including an actuator in communication with the three-dimensional visualization system and a radiation sensor responsive to a radioactive stimulation from a radiation beam, the radiation sensor operable to send a signal indicative of one or more of a power, angle, direction, and duration of the radioactive stimulation to the three-dimensional visualization system. 15. Samosky does not explicitly disclose 

Engler et al. (US 2005/0077459 A1) teaches an invention relates to radiation phantoms including systems of real and virtual radiation phantoms.  Engler further teaches Samosky’s deficiency (Engler, [0027], “a radiation system 10 includes a radiating device 12, a radiation detector”; fig. 15, 324 – “APPLY SELECTED RADIATION PLAN TO VIRTUAL PHANTOM AND CALCULATE DOSE DISTRIBUTION USING RTPS”; 326 – “APPLY SELECTED RADIATION PLAN TO REAL PHANTOM AND DETECT RADIATION DISTRIBUTION”; [0059], “The detected radiation intensity(ies) is(are) stored for analysis and/or comparison”; fig. 6; [0041]; [0061], “Various types of disparities may be analyzed, e.g., average intensity difference, peak intensity difference, intensity difference in one or more regions such as regions of high dose gradient, etc. Further, comparisons can be made of dose volume histograms, e.g., to reveal dose discrepancies that may be described in volumes of regret”; [0015], “adjusting radiation parameters of the first radiating device”).  The substitution of one known element (radioactive seed placement as shown in Samosky) for another (radiation treatment as shown in Engler) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the closure flaps shown in Collins would have yielded predictable results, namely, to benchmark treatment plans and evaluates the radiation treatment planning systems. Dosimetry of IMRT and other radiotherapeutic modalities and systems can be verified (Engler, [0017]).

Re claims 13 – 14:
13. The system of claim 12, wherein the position of the indicator about the three-dimensional physical object corresponds to a predetermined position about the body part (Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional 

14. The system of claim 12, wherein the position of the indicator about the three-dimensional physical object corresponds to a physical abnormality of the body part (Samosky, [0034], “training of one or more clinical procedure (e.g., nerve blockades such as peripheral or axillary nerve blocks, as described further herein, or other procedures, etc.). One example procedure that embodiments of the subject innovation could be used in connection with is peripheral nerve blockade”; [0038], “variety of other medical procedures beyond those described in detail herein (e.g., nerve blockade, etc.), including needle biopsy (such as of the breast, liver, etc.), lumbar puncture, brachytherapy (radioactive seed placement) (e.g., for prostate cancer, etc.), as well as other procedures”; abnormality such as nerve blockade and prostate cancer can be 3D printed; and Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”); a visual feedbacks can be provided according to the locations on the physical and virtual models). 

Re claims 18 – 22:
18. The system of claim 15, wherein the computer is operable to modify the simulation model based on the signal (Samosky, [0067]; [0071], “Twitch response was produced via physical actuation of moveable 

19. The system of claim 18, wherein the computer is operable to generate a second signal based on a received input, the input associated with a feature of the patient-specific body part (Samosky, [0067]; [0071], “Twitch response was produced via physical actuation of moveable parts of the anatomic model (for example, the fingers, hand and wrist in a model of the arm). Actuation was provided (as one of the forms of feedback provided by the prototype) to generate simulated muscle twitches, which in the model was accomplished via solenoids 906 and actuation cables 908”; figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”). 

20. The system of claim 19, wherein the remote module receives the second signal and the actuator generates a response based on the second signal and wherein the response is associated with a part of 

21. The system of claim 15, wherein the position of the remote module in the three-dimensional physical object corresponds to one or more physical abnormalities of the body part (Samosky, [0034], “training of one or more clinical procedure (e.g., nerve blockades such as peripheral or axillary nerve blocks, as described further herein, or other procedures, etc.). One example procedure that embodiments of the subject innovation could be used in connection with is peripheral nerve blockade”; [0038], “variety of other medical procedures beyond those described in detail herein (e.g., nerve blockade, etc.), including needle biopsy (such as of the breast, liver, etc.), lumbar puncture, brachytherapy (radioactive seed placement) (e.g., for prostate cancer, etc.), as well as other procedures”; abnormality such as nerve blockade and prostate cancer can be 3D printed; and Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with 

22. The system of claim 15, wherein the position of the remote module in the three-dimensional physical object corresponds to a predetermined position about the body part (Samosky, figs. 5 - 7; indicator - [0083], ““target” position”; [0042]; [0045], “The determined response can include changes in the virtual anatomic model 104”; [0035], “visual and haptic feedback for the injection syringe”; [0052], “instructional component 220 is capable of displaying and/or modifying virtual anatomic module 204”; [0055], “correlating features and their locations on the physical and virtual models, which can include associating tissue types defined or recorded in the virtual model with corresponding locations in the physical model … feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700 A1) in view of Lampotang et al. (US 2017/0372640 A1) as applied to claim 1 above, and further in view of Geng (US 2009/0010507 A1).
Re claim 7:
Samosky teaches The method of claim 1, wherein the step of interacting with the computer model, comprises interacting three-dimensional computer model (Samosky, [0033], “interaction with the virtual model”; [0036]; [0057], “The tools that can interact with a physical model and associated isomorphic virtual model of simulator 402 can include an ultrasound probe 412, a needle tip 414, and the output of a neurostimulator 416 …”). 

Samosky does not explicitly disclose conducting a fly-through of the interactive three-dimensional computer model.  Geng teaches a system and method are provided for generating a three dimensional (3D) model of an anatomical structure of a patient using a plurality of two dimensional (2D) images acquired using a camera (Geng, Abstract).  Geng further teaches conducting a fly-through of the .

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700 A1) in view of Geng (US 2009/0010507 A1).
Re claim 9:
9. Samosky teaches a method of developing a medical treatment plan (Samosky, Abstract) comprising: 
acquiring two-dimensional or three-dimensional computer images of a patient-specific body part (Samosky, [0033], “a physical model and an isomorphic virtual model (which can be a 3-dimensional (3D) spatial model)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0090]); 
identifying a target area of the patient-specific body part (Samosky, [0031], “a virtual model ( e.g., which can be a 3D model derived from a medical imaging scan ( e.g. magnetic resonance imaging (MRI), computed tomography (CT) data, or 3D ultrasound data, etc.) isomorphic to the physical model, etc.), mechatronics and spatial tracking”; [0033], “a physical model and an isomorphic virtual model (which can be a 3-dimensional (3D) spatial model)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”; [0090]); 
using a computer, generating an interactive three-dimensional computer model of the identified target area based off of the acquired images of the patient-specific body part (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography ( although other 3D printing techniques could have been used)”; [0090]); 
interacting three-dimensional computer model and identifying a treatment region of the target area (Samosky, [0033], “interaction with the virtual model”; [0036]; [0057], “The tools that can interact with a physical model and associated isomorphic virtual model of simulator 402 can include an ultrasound probe 412, a needle tip 414, and the output of a neurostimulator 416 … ”); 


Samosky does not explicitly disclose conducting a fly-through of the interactive three-dimensional computer model.  Geng teaches a system and method are provided for generating a three dimensional (3D) model of an anatomical structure of a patient using a plurality of two dimensional (2D) images acquired using a camera (Geng, Abstract).  Geng further teaches conducting a fly-through of the interactive three-dimensional computer model (Geng, fig. 9; [0021]; [0023]; [0025]).   Therefore, in view of Geng, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Samosky, by conducting a fly-through as taught by Geng, in order to provide a 3D fly-through capability for 3D models of internal organs to help physicians to interactively visualize and accurately and efficiently diagnose problems (Geng, [0023]).

Re claims 10 – 11:
10. The method of claim 9, further comprising producing surgical phantoms based off of the physical three-dimensional object (Samosky, [0055]; [0068]; [0076], “Structures were segmented from the acquired MRI data set, molds of these structures were created via stereo lithography (although other 3D printing techniques could have been used)”; [0090]; “molds of these structures” – a plurality of pieces). 

11. The method of claim 9, wherein the physical three-dimensional object is generated with densities similar to actual body parts (Samosky, [0039], “Material selection of the physical anatomic model 102 can be based at least in part to simulate the tissue types of the corresponding anatomic region of the volunteer, for example, to convey a realistic appearance, texture, haptic feedback (e.g., resistance to clinical instruments or devices, etc.), etc”; [0076], “Polymers were selected to create a physical anatomic model offering realistic resistance to needle insertion based on clinician-validated haptic feedback”; realistic resistance of a real patient suggests similar density of a real patient). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700 A1) in view of Geng (US 2009/0010507 A1) as applied to claim 9 above, and further in view of Piron et al. (US 2016/0155364 A1).
Re claim 23:
Samosky teaches a method, wherein the physical three-dimensional object is generated with an outer surface including a high density pliable material and filled with silcone so as to simulate an overall density similar to an actual body part (Samosky, [0070], “Different silicone mixtures were used to replicated the haptic resistance to needle insertion of each tissue in the arm, as seen in FIG. 11, showing an internal view of the four layers of the physical model of the arm-skin at 1102, fat at 1104, fascia at 1106, and soft tissue (muscle) at 11 OS-along with the bone structure 1110”).  

Samosky teaches a physical model includes four layers: skin, fat, fascia and muscle.  Samosky further states that the layer includes different silicone mixtures.  However, Samosky does not explicitly filled with .

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 
Applicant argues:
… Samosky does not disclose or suggest generating an augmented reality simulation based off of the virtual model 104 and the physical model 102. Further, Samosky does not disclose or suggest indicating in the augmented reality simulation the visual overlay, tactile feedback, or audible signal in association with the selected attribute and indicating on the physical three-dimensional object the selected attribute with the indicators. As such, Samosky fails to disclose each and every feature of claim 1, as amended.
The Office respectfully submits that Samosky teaches indicating in the virtual reality simulation the visual overlay, tactile feedback, or audible signal in association with the selected attribute and indicating on the physical three-dimensional object the selected attribute with the indicators (Samosky, [0055], “feedback can be provided based at least in part on the location and/or orientation of the tracked instruments and a tissue type associated with that location, as described herein (e.g., visual, auditory, or haptic feedback; varying the type of fluid provided on plunger pull-back based on location; etc.)”; [0034], “simulation-based training (SBT) for medical procedures”; [0039], “a realistic appearance, texture, haptic feedback (e.g., resistance to clinical instruments or devices, etc.)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical 
Samosky does not explicitly disclose using a computer, generating an augmented reality simulation based off of the computer model and the physical three-dimensional object.   The newly cited reference: Lampotang et al. (US 2017/0372640 A1) teaches generating an augmented reality simulation based off of the computer model and the physical three-dimensional object (Lampotang, fig. 6B; [0071], “the virtual component of the mixed/augmented reality system”; [0185] – [0186]; fig. 1A, 101 – “Physical Model”, 102 – “Virtual Model”; [0017], “auditory, visual, or tactile feedback”).  

Applicant argues:
… Samosky does not disclose or suggest that the physical model 102 includes an indicator positioned about the three-dimensional physical object in a location corresponding to a target area of the body part selected for targeting with radiation or chemotherapeutic treatment. Further, Samosky does not disclose or suggest that the physical model 102 includes a radiation sensor responsive to a radioactive stimulation from a radiation beam, the radiation sensor operable to send a signal indicative of one or more of a power, angle, direction, and duration of the radioactive stimulation to the three-dimensional visualization system …
Samosky does not disclose or suggest that the physical model 102 includes a remote module positioned about the three-dimensional physical object in a location corresponding to a target area of the patient-specific body part selected for targeting with radiation or chemotherapeutic treatment. Further, Samosky does not disclose or suggest that the physical model 102 includes a radiation sensor responsive to a radioactive stimulation from a radiation beam and operable to send a signal indicative of one or more of a power, angle, direction, and duration of the radioactive stimulation to the computer.
The Office respectfully disagrees.  Samosky teaches the limitation: positioned about the three-dimensional physical object in a location corresponding to a target area of the patient-specific body part selected for targeting (Samosky, [0039], “The physical anatomic model 102 and the virtual anatomic ( e.g., limb, neck, back, or substantially any other anatomic region)”; [0041], “track a block needle and ultrasound probe and can be optionally used with algorithms to quantify needle and probe targeting accuracy and trajectories, etc.)”). 
Samosky teaches the techniques, systems and methods described herein are applicable to training a wide variety of other medical procedure includes: including needle biopsy, lumbar puncture, brachytherapy (radioactive seed placement) ( e.g., for prostate cancer, etc.) as well as other procedures (Samosky, [0038]).   Samosky does not explicitly disclose a specific type of medical procedure such as: radiation or chemotherapeutic treatment. 
Engler et al. (US 2005/0077459 A1) teaches Samosky’s deficiency (Engler, [0027], “a radiation system 10 includes a radiating device 12, a radiation detector”; fig. 15, 324 – “APPLY SELECTED RADIATION PLAN TO VIRTUAL PHANTOM AND CALCULATE DOSE DISTRIBUTION USING RTPS”; 326 – “APPLY SELECTED RADIATION PLAN TO REAL PHANTOM AND DETECT RADIATION DISTRIBUTION”; [0059], “The detected radiation intensity(ies) is(are) stored for analysis and/or comparison”; fig. 6; [0041]; [0061], “Various types of disparities may be analyzed, e.g., average intensity difference, peak intensity difference, intensity difference in one or more regions such as regions of high dose gradient, etc. Further, comparisons can be made of dose volume histograms, e.g., to reveal dose discrepancies that may be described in volumes of regret”; [0015], “adjusting radiation parameters of the first radiating device”).  

Applicant argues:
… Samosky discloses a situation based medical training system that simulates a clinical procedure utilizing a mixed-reality approach incorporating a physical model 102 and a virtual model 104. However, Samosky does not disclose or suggest generating a virtual reality simulation of the virtual model 104. Further, Samosky does not disclose or suggest simulating a treatment plan in the virtual reality simulation. As such, Samosky fails to disclose each and every feature of claim 9, as amended …
The Office respectfully disagrees.  Samosky teaches the limitation for generating a virtual reality simulation of the virtual model (Samosky, [0036], “including physical models, models with embedded conductive nerves, computer-simulated ultrasound, virtual reality (VR) systems with commercial haptic (touch or force-feedback) interfaces, and novel haptic devices to simulate needle force profiles during insertion”; [0034], “simulation-based training (SBT) for medical procedures”; [0039], “a realistic appearance, texture, haptic feedback (e.g., resistance to clinical instruments or devices, etc.)”; [0040], “The virtual anatomic model 104 can be a 3D model and can virtually represent the anatomical region corresponding to the physical anatomic model 102”); [0083], “a learner or user of the system can see both the fixed, target laryngoscopc position, rendered as a 3D virtual laryngoscope on a computer display, and a current, "live" laryngoscope position”).  Samosky teaches a virtual reality simulation that allows a user to interact with simulated tissues, virtual organs and instruments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715